DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10417056. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because both applications comprise substantially the same elements and cover the same subject matter. As can be seen from the table below, taking claim 1 as exemplary, both claims have similar features.
Instant Application: 16570952
U.S. Patent No. 10417056
Claim 21:  (New) A method, comprising:
performing by a computing device: 
                 beginning execution of a multithreaded application that implements multiple threads that access a critical section of code or a shared resource protected by an outer-inner dual path (OIL) lock, wherein the OIL lock includes an inner lock and an outer lock;               
               responsive to a determination that a first thread has acquired the outer lock: permitting the first thread to access the critical section of code or the shared resource; and placing the first 
                 responsive to a determination that a second thread cannot acquire the outer lock: placing the second thread in a passive set, wherein threads in the passive set contend for the inner lock;  
                 responsive to a determination that the second thread in the passive set has acquired the inner lock: permitting the second thread to contend for the outer lock.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-40 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claim language is unclear and indefinite:
As per claim 21, it is unclear what is meant by “responsive to a determination that a first thread has acquired the outer lock: …placing the first thread in the active circulation set” (i.e. if the first thread has already acquired the outer lock why would it be placed in the active circulation set of threads contending for the first lock?). Claims 32 and 40 contain similar language and are rejected for the same reasons.  Further claims 22-31 and 33-39 are rejected similarly based on their dependency to claims 21, 32 and 40.				
As per claim 23, it is unclear what is meant by “wherein the acquiring of the inner lock by the second thread comprises: repeatedly checking a status of the outer lock to determine whether the outer lock is available” (i.e. if the thread is attempting to acquire the inner lock why does it not check the status of the inner lock rather than checking the status of the outer lock. How does the status of the outer lock affect the acquisition of the inner lock? It appears that the second (Applicant’s Specification, [0090], the method may again include the inner lock owner repeatedly (e.g., periodically or continuously) checking the status of the outer lock while waiting for its release). I have interpreted the claims in line with this cited portion of the specification. Claim 37 contains similar language to claim 23 and is rejected for the same reasons.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-23, 26, 29-37, and 39-40 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Dice et al. (United States Patent Application Publication 2013/0290583).

As per claim 21, Dice teaches the invention substantially as claimed including, a method, comprising: 
performing by a computing device: 
beginning execution of a multithreaded application that implements multiple threads that access a critical section of code or a shared resource  ([0014], a thread of a multithreaded application executing on a given processor core in a cluster of processor cores that share a memory may acquire the global shared lock, and may access a critical section of code or shared resource that is protected by the lock) protected by an outer-inner dual path (OIL) lock ([0013], a NUMA-aware cohort lock may be implemented as a composite lock that includes a top-level lock (i.e. a global shared lock) that is thread-oblivious, and multiple node-level or cluster-specific locks that provide cohort detection; and [0045], a NUMA-aware lock may be implemented as a composite lock that consists of a single top-level lock (e.g., an exponential back-off spin lock, or another type of lock), and an array of underlying sub-locks (one for each NUMA node or processor cluster that shares a memory in the system), wherein the OIL lock includes an inner lock  ([0013], multiple node-level or cluster-specific locks that provide cohort detection) and an outer lock ([0013], a top-level lock (i.e. a global shared lock)); 
	responsive to a determination that a first thread has acquired the outer lock: 				permitting the first thread to access the critical section of code or the shared resource ([0045], After having acquired that node-level lock, thread T may contend for the top-level lock. Eventually, after having acquired the top-level lock, thread T may gain ownership of the composite NUMA-aware lock and may enter a critical section of code that is protected by the lock (or access a shared resource that is protected by the lock)); and 
		placing the first thread in an active circulation set ([0045], After having acquired that node-level lock, thread T may contend for the top-level lock), wherein threads in the active circulation set contend for the outer lock ([0045], After having acquired that node-level lock, thread T may contend for the top-level lock); 
responsive to a determination that a second thread cannot acquire the outer lock: 			placing the second thread in a passive set ([0059], thread T2 executing on node A attempts to acquire the node-level lock for node A. However, since the node-level lock for node A is held by T1, T2 enqueues on the node-level lock and waits for it to be released), wherein threads in the passive set contend for the inner lock ([0059], thread T2 executing on node A attempts to acquire the node-level lock for node A. However, since the node-level lock for node A is held by T1, T2 enqueues on the node-level lock and waits for it to be released); 
	responsive to a determination that the second thread in the passive set has acquired the inner lock: 
		permitting the second thread to contend for the outer lock ([0095], fairness may be controlled by limiting the number of consecutive local lock transfers allowed; and [0104], to avoid such unbounded starvation, a counter may be added to the lock structure that is set to a pre-determined value (e.g., 1000) when the top-level lock is acquired. The counter may be decremented every time the owner of the top-level lock hands ownership of the lock off to a "nearby" or proximal thread on the same NUMA node. If and when the counter reaches 0, instead of passing ownership to another thread on the same NUMA node, the thread that holds the lock may instead release the top-level lock. In some embodiments, the thread may also wake up a thread from its local MCS queue (i.e. a thread waiting on its node-local lock), allowing that thread to contend for the top-level lock).
As per claim 22, Dice teaches, wherein: 
the determining that the second thread cannot acquire the outer lock comprises: 
	causing the second thread to spin for a spin period to wait for the outer lock ([0017], the global shared lock and/or the cluster-specific locks may include a spin-type lock; [0059], 
	determining that the spin period as expired ([0074], if both the top-level and underlying locks are abortable (e.g., if the locks at both levels support a timeout), then the composite form may also be abortable. Note also that simple spin locks are typically abortable); and 
the placing the second thread in a passive set comprises: 
	causing the second thread to be parked ([0059], thread T2 executing on node A attempts to acquire the node-level lock for node A. However, since the node-level lock for node A is held by T1, T2 enqueues on the node-level lock and waits for it to be released), wherein the second thread is not eligible to be scheduled for execution by the computing device while it is parked ([0015], prior to acquiring the global shared lock, a thread may first acquire ownership of the cluster-specific lock for the cluster on which it executes, after which it is permitted to attempt to acquire the global shared lock; and [0059], T2 enqueues on the node-level lock and waits for it to be released).
	wherein the second thread is eligible to be scheduled for execution by the computing device during the spin period ([0074], if both the top-level and underlying locks are abortable (e.g., if the locks at both levels support a timeout), then the composite form may also be abortable. Note also that simple spin locks are typically abortable; and [0081], MCS type queue lock for each of two clusters. In this example, a thread spins if its node state is "busy", and a 

As per claim 23, Dice teaches, wherein the acquiring of the inner lock by the second thread comprises: 
	repeatedly checking a status of the outer lock to determine whether the outer lock is available ([0015], prior to acquiring the global shared lock, a thread may first acquire ownership of the cluster-specific lock for the cluster on which it executes, after which it is permitted to attempt to acquire the global shared lock. In some embodiments, acquiring the global shared lock may include attempting to acquire the global shared lock, and in response to failing to acquire the global shared lock, acquiring ownership of the cluster-specific lock and repeating its attempt to acquire the global shared lock one or more times; [0061], T1 hands off or passes ownership of the node-level NUMA-aware lock to T2; and [0081], A thread can attempt to acquire the global BO lock if it sees that the state is set to "global release" or if the thread is added as the first thread in the MCS queue for its node); 
	responsive to a determination that the outer lock is available, attempting to acquire the outer lock ([0081], A thread can attempt to acquire the global BO lock if it sees that the state is set to "global release"; and [0082], thread 1A (illustrated in FIG. 4A as 425) acquires its local MCS lock, e.g., by setting tail pointer 410 to point to its record. Thread 1A (which is executing on cluster 1) sees that it is the cluster master (it being the only thread in the MCS lock queue for cluster 1, and its state being "global release"). Therefore, it attempts to acquire global BO lock 450, and is successful).

As per claim 26, Dice teaches, further comprising: 
performing by a computing device: 
	applying a fairness policy to move at least one thread from the passive set to the active circulation set ([0080], To maintain fairness, the global lock G may at some point be released by some thread in the cohort (not necessarily the thread that acquired it), allowing a cohort of threads from another cluster specific lock S.sub.j to take control of the cohort lock), wherein the fairness policy is applied based at least in part one or more of: 
		an amount of time that a given thread as waited in the passive set; 
		a value of a counter ([0104], the NUMA-aware cohort locks described herein may in some embodiments provide unbounded starvation, in which one node could dominate a lock. In some embodiments, to avoid such unbounded starvation, a counter may be added to the lock structure that is set to a pre-determined value (e.g., 1000) when the top-level lock is acquired. The counter may be decremented every time the owner of the top-level lock hands ownership of the lock off to a "nearby" or proximal thread on the same NUMA node. If and when the counter reaches 0, instead of passing ownership to another thread on the same NUMA node, the thread that holds the lock may instead release the top-level lock); and 
		a value returned by a randomization function.

As per claim 29, Dice  teaches, further comprising: 
responsive to a determination that the second thread in the passive set has acquired the outer lock: 
	permitting the second thread to access the critical section of code or the shared resource ([0014], a thread of a multithreaded application executing on a given processor core in a cluster of processor cores that share a memory may acquire the global shared lock, and may and 
	moving the second thread to the active circulation set ([0015], prior to acquiring the global shared lock, a thread may first acquire ownership of the cluster-specific lock for the cluster on which it executes, after which it is permitted to attempt to acquire the global shared lock. In some embodiments, acquiring the global shared lock may include attempting to acquire the global shared lock).

As per claim 30, Dice teaches, wherein the outer lock is implemented as a test-and-test-and-set (TATAS) lock ([0017], the global shared lock and/or the cluster-specific locks may include… a test-and-test-and-set lock).

As per claim 31, Dice teaches, wherein the inner lock is implemented as a Mellor-Crummey and Scott (MCS) lock wherein threads contending for the MCS lock are maintained in a linked list and spin on local variables ([0005], MCS-style queue locks, have historically been the algorithms of choice for locking in many high performance systems. These locks have been shown to reduce overall invalidation traffic in some high performance systems 

As per claim 32, this is the “system claim” corresponding to claim 21 and is rejected for the same reasons. The same motivation used in the rejection of claim 21 is applicable to the instant claim.
As per claim 33, this claim is similar to claim 29 and is rejected for the same reasons.
As per claim 34, this claim is similar to claim 30 and is rejected for the same reasons.
As per claim 35, this claim is similar to claim 31 and is rejected for the same reasons.
As per claim 36, this claim is similar to claim 22 and is rejected for the same reasons.
As per claim 37, this claim is similar to claim 23 and is rejected for the same reasons.
As per claim 39, this claim is similar to claim 26 and is rejected for the same reasons.
As per claim 40, this is the “non-transitory computer readable storage medium claim” corresponding to claim 21 and is rejected for the same reasons. The same motivation used in the rejection of claim 21 is applicable to the instant claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 24-25, 27, 28, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Dice as applied to claims 21 and 32 and in further view of Duvuru et al. (United States Patent Application Publication 2015/0301871 A1).

As per claim 24, Duvuru teaches, further comprising:  
performing by a computing device: 
applying a culling policy to move at least one thread from the active circulation set to the passive set ([0059], in a busy lock, the ability to measure the number of spinning threads waiting at any given loop on the lock is embedded within the lock. At selected intervals, each thread waiting on the lock gauges the load on the lock, and if this exceeds a preset value (for example, as a fraction of the number of available CPUs), the thread voluntarily yields in favor of other threads in the system's ready queue, to restart spinning once scheduled to run again), wherein the culling policy is applied based at least in part on a determined saturation level of the OIL lock ([0059], ach thread waiting on the lock gauges the load on the lock, and if this exceeds a preset value (for example, as a fraction of the number of available CPUs), the thread voluntarily yields in favor of other threads in the system's ready queue).
Dice and Duvuru are analogous because they are both related to managing access to shared resources using multi-level lock mechanisms. Dice teaches a method of implementing NUMA-aware multi-level locks to control access to critical sections and shared resources (Abstract, A NUMA-aware cohort lock may include a global shared lock that is thread-oblivious, and multiple node-level locks that provide cohort detection. The lock may be constructed from non-NUMA-aware components (e.g., spin-locks or queue locks) that are modified to provide thread-obliviousness and/or cohort detection). Dice also teaches controlling access to shared resources using a multi-level lock mechanism with load detection to minimize the load on the locks within the system and ensure fairness (Abstract, managing exclusive control of a shareable resource between a plurality of concurrently executing threads; [0037], access to the shareable resource is controlled by a passive lock comprising a sequence of an outer busy lock and an inner busy lock, a first one of said concurrently executing threads wanting exclusive control of the shareable resource acquiring the outer busy lock, followed by the inner busy lock; and [0059], [0059] In some embodiments, in a busy lock, the ability to measure the number of spinning threads waiting at any given loop on the lock is embedded within the lock. At selected intervals, each thread waiting on the lock gauges the load on the lock, and if this exceeds a preset value (for example, as a fraction of the number of available CPUs), the thread voluntarily yields in favor of other threads in the system's ready queue). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination, the teachings of Dice would be modified with the load measuring and fairness policies taught by Duvuru in order to manage access to shared resources in a fair manner. Therefore, it would have been obvious to combine the teachings of Dice and Duvuru. 


As per claim 25, Dice teaches, wherein:
the computing device implements a multiprocessor system of multiple processor nodes 	employing a non-uniform memory access (NUMA) memory architecture (Figs. 2A and 2B; and [0020], FIGS. 2A and 2B are block diagrams illustrating a portion of a computer system that implements a NUMA style memory architecture).

	Dice fails to specifically teach, applying the culling policy comprises determining, in the active circulation set, one or more excess threads associated with one or more non-preferred processor nodes to be moved to the passive set.
	However, Duvuru teaches, applying the culling policy comprises determining, in the active circulation set, one or more excess threads associated with one or more non-preferred processor nodes to be moved to the passive set ([0059], each thread waiting on the lock gauges the load on the lock, and if this exceeds a preset value (for example, as a fraction of  Threads that are known to hold another busy lock can be barred from yielding to avoid deadlocks. Threads that have already voluntarily yielded do not yield again, except in very specific circumstances).  


As per claim 27, Dice fails to specifically teach  further comprising: subsequent to the accessing of the critical section of code or the shared resource by the first thread: passing, by the first thread, ownership of the OIL lock to another thread; and releasing, by the first thread, the OIL lock, including both the outer lock and the inner lock.
	However, Duvuru teaches, further comprising: 
subsequent to the accessing of the critical section of code or the shared resource by the first thread: 
	passing, by the first thread, ownership of the OIL lock  to another thread ([0037], access to the shareable resource is controlled by a passive lock comprising a sequence of an outer busy lock and an inner busy lock, a first one of said concurrently executing threads wanting exclusive control of the shareable resource acquiring the outer busy lock, followed by the inner busy lock, … on releasing control of the passive lock…said one of said first concurrently executing threads passing ownership of the passive lock and the inner busy lock to the concurrently executing thread located at the front of a system ready queue); and 
	releasing, by the first thread, the OIL lock, including both the outer lock and the inner lock ([0037], access to the shareable resource is controlled by a passive lock comprising a 
	The same motivation used for the rejection of claim 24 is applicable to the instant claim.

As per claim 28, Dice teaches, further comprising: 
	subsequent to the accessing of the critical section of code or the shared resource by the first thread: 
		determining whether to apply a fairness policy to move one or more threads from the passive set to the active circulation set (Dice, [0080], To maintain fairness, the global lock G may at some point be released by some thread in the cohort (not necessarily the thread that acquired it), allowing a cohort of threads from another cluster specific lock S.sub.j to take control of the cohort lock; and [0104], the NUMA-aware cohort locks described herein may in some embodiments provide unbounded starvation, in which one node could dominate a lock. In some embodiments, to avoid such unbounded starvation, a counter may be added to the lock structure that is set to a pre-determined value (e.g., 1000) when the top-level lock is acquired. The counter may be decremented every time the owner of the top-level lock hands ownership of 

	Dice fails to specifically teach, subsequent to the accessing of the critical section of code or the shared resource by the first thread: determining whether to apply a culling policy to move one or more threads from the active circulation set to the passive set.

	However, Duvuru teaches, subsequent to the accessing of the critical section of code or the shared resource by the first thread: 
	determining whether to apply a culling policy to move one or more threads from the active circulation set to the passive set ([0059], in a busy lock, the ability to measure the number of spinning threads waiting at any given loop on the lock is embedded within the lock. At selected intervals, each thread waiting on the lock gauges the load on the lock, and if this exceeds a preset value (for example, as a fraction of the number of available CPUs), the thread voluntarily yields in favor of other threads in the system's ready queue, to restart spinning once scheduled to run again. As more threads yield, the load on the busy lock dips below the preset threshold allowing threads not involved with the busy lock in question to use, for their own purposes, the CPU resources freed by the lock; and [0063], When releasing the passive lock, the lock owner measures the load on the outer busy lock. If this load exceeds a preset threshold value, there is a high chance that the first thread in the lock queue, once woken up, will find the passive lock already acquired by another thread (which was already spinning on the busy lock at the time the first queued waiter was being woken up). If this is the case the only option available 
	The same motivation used for the rejection of claim 24 is applicable to the instant claim.

	As per claim 38, this claim is similar to claim 28 and is rejected for the same reasons. The same motivation used for the rejection of claim 24 is applicable to the instant claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972.  The examiner can normally be reached on Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
MELISSA A. HEADLY
Examiner
Art Unit 2199